NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ARLINGTON INDUSTRIES, INC.,
Plaintiff-Appellee, -
V.
BRIDGEPORT FITTINGS, INC.,
Defen,dant-Appellant.
2011-1552 .
Appeal from the United States District Court for the
Middle District of Pennsylvania in case no. 06-CV-1105,
Judge Christopher C. Conner.
ON MOTION
ORDER
Upon consideration of Bridgeport Fittings, Inc. moves
without opposition for an extension of time to file its
principal brief,
Acc0rdingly,
lT IS ORDERED THATZ

ARLINGTON INDUSTRIES V. BRIDGEPORT 2
The motion is granted Bridgeport’s principal brief
will be due 30 days after this C0urt’s decision regarding
its motion to stay the appeal, should the Court deny the
motion.
FoR THE CoURT
UCT 3 7 wl 131 Jan H0rba1;;
Date J an Horb aly
Clerk
FlLED
cc: Kathryn L. Clune, Esq. N.S. COURT 0F APFEA|U$;_|§O3
Deanne E. Maynard, Esq. mi FEDERM cmc
324 0CT 2 7 2011
JAN HORBALY
CLERK